 

Exhibit 10.18

Officer Restricted Stock Unit Award

granted under the

AKEBIA THERAPEUTICS, INC.
2014 Incentive Plan

Restricted Stock Unit Award Agreement

 

This agreement (the “Agreement”) evidences the grant of a restricted stock unit
award by Akebia Therapeutics, Inc. (the “Company”) to the undersigned (the
“Participant”), pursuant to and subject to the terms of the Akebia Therapeutics,
Inc. 2014 Incentive Plan (as amended from time to time, the “Plan”).  For
purposes of this Agreement, the “Grant Date” will mean [●].

1.Restricted Stock Unit Award.  The Participant is hereby awarded, pursuant to
the Plan and subject to its terms, a Restricted Stock Unit award (the “Award”)
giving the Participant the conditional right to receive, without payment but
subject to the conditions and limitations set forth in this Agreement and in the
Plan, [●] shares of Stock of the Company (the “Shares”).  

2.Meaning of Certain Terms.  Except as otherwise defined herein, all capitalized
terms used herein have the same meaning as in the Plan.  For purposes of this
Award, the following terms have the following meanings:

(a)“Change in Control” means the occurrence of any of the following events other
than in connection with the consummation of an initial public offering of the
Company’s securities: (i) any “person” (as such term is used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended) who is not a
shareholder of the Company as of the date of this Agreement or an affiliate
thereof is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
said Act), directly or indirectly, of securities of the Company representing 50%
or more of the total voting power represented by the Company’s then outstanding
voting securities; (ii) a change in the composition of the Board occurring
within a two-year period, as a result of which less than a majority of the
directors are Incumbent Directors; (iii) the date of the consummation of a
merger, scheme of arrangement or consolidation of the Company with any other
corporation that has been approved by the stockholders of the Company, other
than a merger, scheme of arrangement or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than fifty percent (50%) of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation; or (iv) the date of the consummation of the sale or disposition
by the Company of all or substantially all the Company’s
assets.  Notwithstanding the foregoing, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the domicile of the
Company’s incorporation; or (ii) its sole

 

--------------------------------------------------------------------------------

 

purpose is to create a holding company that will be owned in substantially the
same proportions by the persons who held the Company’s securities immediately
before such transaction.  In all respects, the definition of Change in Control
will be interpreted to comply with Section 409A of the Code, and any successor
statute, regulation and guidance thereto.    

(b)“Incumbent Directors” means directors who either (A) are directors of the
Company as of the date hereof, or (B) are elected, or nominated for election, to
the Board with the affirmative votes of at least a majority of the remaining
Incumbent Directors at the time of such election or nomination (but will not
include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors to the
Company).

3.Vesting.  Unless earlier terminated, forfeited, relinquished or expired, and
subject to Section 6 of this Agreement and the terms of any Executive Severance
Agreement or other written agreement between the Participant and the Company,
the Award will become vested, subject to the Participant’s continuous Employment
though the applicable vesting date, as follows:

(a)100% of the Award will become vested on the third anniversary of the Grant
Date.  

(b)Notwithstanding the foregoing Section 3(a), the Award, to the extent
outstanding immediately prior to a Change in Control but not then vested in
full, will automatically and immediately become fully vested upon such Change in
Control.

4.Delivery of Shares.  Subject to Section 5 of this Agreement, the Company will,
within thirty (30) days of the vesting date described in Section 3 with respect
to any portion of the Award, effect delivery of the Shares with respect to such
vested portion to the Participant (or, in the event of the Participant’s death,
to the person to whom the Award has passed by will or the laws of descent and
distribution). No Shares will be issued pursuant to this Award unless and until
all legal requirements applicable to the issuance or transfer of such Shares
have been complied with to the satisfaction of the Administrator.  

5.Dividends; Other Rights. The Award will not be interpreted to bestow upon the
Participant any equity interest or ownership in the Company or any Affiliate
prior to the date on which the Company delivers Shares to the Participant.  The
Participant is not entitled to vote any Shares by reason of the granting of this
Award or to receive or be credited with any dividends declared and payable on
any Share prior to the payment date with respect to such Share.  The Participant
will have the rights of a shareholder only as to those Shares, if any, that are
actually delivered under this Award.

6.Treatment of Award Upon Cessation of Employment.  If the Participant’s
Employment ceases, the Award, to the extent not already vested, will be
immediately forfeited.  Notwithstanding the foregoing, to the extent the
Participant is a party to an Executive Severance Agreement or other written
agreement with the Company that

- 2 -

--------------------------------------------------------------------------------

 

provides for the Award to remain outstanding and continue to vest during a
specified period of time following the Participant’s cessation of Employment
(such period, the “Severance Period”), the Award will remain outstanding and
will continue to vest, and Shares will be delivered upon such vesting, in
accordance with the terms of this Agreement during the Severance Period as if
the Participant had remained employed during such period, subject to any
conditions on continued vesting and delivery as may be contained in such
Executive Severance Agreement or other written agreement.  For the avoidance of
doubt, any portion of the Award that fails to vest during the Severance Period
will immediately be forfeited on the last day of such period.

7.Certain Tax Matters.  

(a)The Participant expressly acknowledges that because this Award consists of an
unfunded and unsecured promise by the Company to deliver Shares in the future,
subject to the terms hereof, it is not possible to make a so-called “83(b)
election” with respect to the Award.  In no event will the Company have any
liability relating to the failure or alleged failure of any payment or benefit
under this Agreement to comply with, or be exempt from, the requirements of
Section 409A.  

(b)Notwithstanding anything to the contrary in this Award, if at the time of the
Participant’s termination of Employment, the Participant is a “specified
employee,” as defined below, any and all amounts payable under this Award on
account of such separation from service that constitute deferred compensation
and would (but for this provision) be payable within six (6) months following
the date of termination, will instead be paid on the next business day following
the expiration of such six (6) month period or, if earlier, upon the
Participant’s death; except (A) to the extent of amounts that do not constitute
a deferral of compensation within the meaning of Treasury Regulation Section
1.409A-1(b) or (B) other amounts or benefits that are not subject to the
requirements of Section 409A.

(c)For purposes of this Award, all references to “termination of employment” and
correlative phrases will be construed to require a “separation from service” (as
defined in Section 1.409A-1(h) of the Treasury Regulations after giving effect
to the presumptions contained therein), and the term “specified employee” means
an individual determined by the Company to be a specified employee under
Treasury Regulation Section 1.409A-1(i).  

(d)The award, vesting or delivery of the Shares acquired hereunder may give rise
to “wages” subject to withholding.  The Participant expressly acknowledges and
agrees that his or her rights hereunder, including the right to be delivered
Shares upon vesting, are subject to the Participant promptly paying the Company
in cash (or by such other means as may be acceptable to the Administrator in its
discretion) all taxes required to be withheld.  No Shares will be delivered
pursuant to this Award unless and until the Participant will have remitted to
the Company in cash or by check an amount sufficient to satisfy any federal,
state or local withholding tax requirements or tax payments, or will have made
other arrangements satisfactory to the Administrator with respect to such
taxes.  The Administrator may, in its sole discretion,

- 3 -

--------------------------------------------------------------------------------

 

hold back Shares from an award or permit the Participant to tender previously
owned shares of Stock in satisfaction of tax withholding or tax payment
requirements (but not in excess of the applicable minimum statutory withholding
rate).

8.Forfeiture; Recovery of Compensation.

(a)The Administrator may cancel, rescind, withhold or otherwise limit or
restrict the Award at any time if the Participant is not in compliance with all
applicable provisions of this Agreement and the Plan, or if the Participant
breaches any agreement with the Company or its subsidiaries with respect to
non-competition, non-solicitation, invention assignment or confidentiality,
including, but not limited to, any employment agreement or offer letter with the
Company or the Company’s standard Employee Agreement (Confidentiality,
Non-Solicitation, Non-Competition and Developments Agreement).

(b)By accepting the Award, the Participant expressly acknowledges and agrees
that his or her rights, and those of any permitted transferee of the Award,
under the Award, including to any Stock delivered under the Award or proceeds
from the disposition thereof, are subject to Section 6(a)(5) of the Plan
(including any successor provision).  Nothing in the preceding sentence will be
construed as limiting the general application of Section 11 of this Agreement.

9.Transfer of Award.  The Award may not be transferred except as expressly
permitted under Section 6(a)(3) of the Plan.

10.Effect on Employment.  Neither the grant of this Award, nor the delivery of
Shares under this Award, will give the Participant any right to be retained in
the employ or service of the Company or any of its Affiliates, affect the right
of the Company or any of its Affiliates to discharge or discipline such
Participant at any time, or affect any right of such Participant to terminate
his or her Employment at any time.

11.Provisions of the Plan.  This Agreement is subject in its entirety to the
provisions of the Plan, which are incorporated herein by reference.  A copy of
the Plan as in effect on the Grant Date has been furnished to the
Participant.  By accepting this Award, the Participant agrees to be bound by the
terms of the Plan and this Agreement.  In the event of any conflict between the
terms of this Agreement and the Plan, the terms of the Plan will control.

12.Provisions of Executive Severance Agreement. To the extent the Participant
has entered into an Executive Severance Agreement with the Company, for so long
as such Executive Severance Agreement remains in effect, the terms of such
Executive Severance Agreement as they relate to the Award will control in the
event of any conflict with the terms of this Agreement.

13.Acknowledgements.  The Participant acknowledges and agrees that (i) this
Agreement may be executed in two or more counterparts, each of which will be an
original and all of which together will constitute one and the same instrument,
(ii) this agreement may be executed and exchanged using facsimile, portable
document format

- 4 -

--------------------------------------------------------------------------------

 

(PDF) or electronic signature, which, in each case, will constitute an original
signature for all purposes hereunder and (iii) such signature by the Company
will be binding against the Company and will create a legally binding agreement
when this Agreement is countersigned by the Participant.

[Signature page follows.]

 

- 5 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer.  

 

AKEBIA THERAPEUTICS, INC.

 

 

 

By:

 

 

Name:

 

[●]

Title:

 

[●]

 

Dated:  

 

 

 

 

 

Acknowledged and Agreed:

 

 

 

By

 

 

 

 

[Participant’s Name]

 

 